Earl Warren: Michael Cleary, Petitioner, versus Edward Bolger. Mr. Malchman.
Irving Malchman: May it please the Court. Yesterday, I discussed the petitioner's contention that it is an improvident exercise, a federal equitable power to enjoin the petitioner, been testifying in New York's criminal prosecution against the respondent, Bolger. It is also --
William J. Brennan, Jr.: Mr. Malchman, may I ask you? Is this injunction restraining Bolger from testifying at the proceedings before the Waterfront Commission which goes to the suspension or the revocation of the privileges?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: (Inaudible)
Irving Malchman: Yes it does.
William J. Brennan, Jr.: What is that decision? Is that an administrative procedure of some kind before the Commission?
Irving Malchman: Yes sir, it's an administrative hearing.
William J. Brennan, Jr.: An administrative hearing?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: And is a judicial review?
Irving Malchman: Yes, that's exactly the point that I was coming to that there are explicit provisions -- in other words -- I was next going to say that it is also improvident to enjoin petitioner's testimony before the Commission particularly were there are specific provisions in the Waterfront Commission compact providing for judicial review of a “final decision or action”.
William J. Brennan, Jr.: And that review I take it is at what, in the New York state court?
Irving Malchman: It's in the appropriate state court.
William J. Brennan, Jr.: That it could be in New Jersey or New York depending upon what?
Irving Malchman: Depending upon where the action was brought, depending upon the residence of the respondent essentially.
William J. Brennan, Jr.: Now, an administrative hearing, is this before a hearing examiner or what?
Irving Malchman: Its before a hearing examiner who renders proposed findings and recommended conclusions of law which then goes before the Commission who makes the final deter -- which makes the final determinant --
William J. Brennan, Jr.: The Commission was a two-member Commission.
Irving Malchman: Yes sir.
William J. Brennan, Jr.: Two-member Commission.
Irving Malchman: Yes sir.
William J. Brennan, Jr.: One from each state.
Irving Malchman: One from each state.
William J. Brennan, Jr.: And then it makes the decision, is that it?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: What's the scope of judicial review?
Irving Malchman: The scope of judicial review is similar to judicial review in the federal administrative agency and that is if the findings are supported by substantive evidence the determination will be affirmed.
William J. Brennan, Jr.: Well, now, suppose the injunction were lifted, could the contention made be raised as a federal question before the hearing examiner?
Irving Malchman: Absolutely sir. The respondent --
William J. Brennan, Jr.: Would it be a federal question?
Irving Malchman: Well, the respondent claimed that it was in violation of his federal rights that Cleary's testimony that if it were received by the Commission, violated his federal rights, he could -- if the Commission ruled against them, he could take that contention to the state court and if the state court ruled against them he could ultimately come to this Court.
William J. Brennan, Jr.: But it is not as a federal -- or is it or is it the federal claim a constitutional or not?
Irving Malchman: Well, I would assume that the -- Bolger would contend that his statement after the illegal search and seizure came within the fruit of the poisonous tree brought to him.
William J. Brennan, Jr.: Well, I know but as a fruit of poisonous tree for a violation of any constitutional provision which is the Fourth Amendment or what?
Irving Malchman: Well, it would be -- he would claim a violation of the Fourteenth Amendment which was incorporated into the --
William J. Brennan, Jr.: Yes.
Irving Malchman: -- into the Due Process Clause.
William J. Brennan, Jr.: You mean, it would depend upon a claim of violation of federal rules of criminal procedure?
Irving Malchman: Well, both of course -- I cannot speak for him, he could make any claim that he -- being appropriate, he could claim that there had been a violation of the federal rules and that by virtue of this violation of the federal rules, the petitioner's testimony should not be received. Now the Commission may or may not accept that contention and if an adverse determination were made against Bolger, he could then go to the state courts which may or may not accept the contention and if assuming an adverse determination all the way through, he could then come to this Court.
William J. Brennan, Jr.: Do you think it would be sufficiently a federal question even though arrested on the violation of his federal criminal rule --
Irving Malchman: Well --
William J. Brennan, Jr.: -- that that went on to the Constitution.
Irving Malchman: I think that's a question which should be determined in the appropriate manner that is in the proceedings at law. Our objection -- our contentions does not essentially go to the admissibility of the evidence.Our contention goes to the time and place that the respondent has chosen to raise this question.
William J. Brennan, Jr.: Well, do you think it bears on whether he has an adequate remedy at the law in the state courts whether or not the question is when he'd have to assert under the federal rules of criminal procedure rather than under the Constitution?
Irving Malchman: No sir, I do not. And I would like to explain why I believe that. The claimed inadequacy of the remedy of law is that once the petitioner speaks then the state determination cannot -- will not be reversed by this Court.
William J. Brennan, Jr.: Not reviewable or not reverse it.
Irving Malchman: (Voice Overlap)
William J. Brennan, Jr.: Not reviewable by this Court, is that the argument?
Irving Malchman: Well, that -- in other words, that by virtue of prior decisions by this Court particularly before Mapp v. Ohio that the evidence and the question was admissible that therefore, the state criminal defendant or the state criminal respondent did not have an adequate remedy at law that therefore, it followed that a federal injunction was necessary if the defendant's or respondent's federal rights were to be protected. Now, under this argument, resort in effect has had to the equity side of this Court in order to circumvent or overrule the decisions of this Court rendered at law it is a completely anomalous procedure. Our contention is that there's nothing magical about a proceeding in equity that a state criminal defendant or respondent does not transmute his federal rights simply by becoming a plaintiff in equity in the United States District Court that if for some reason, the decisions of this Court should not be followed or it goes -- a dissatisfaction with those decisions then -- or if those decisions should be overruled, this should be done directly in Fort Riley at law by this Court upon a reconsideration of the merits. But this Court should not allow this to be done indirectly by a flanking attack which not only really obscures the considerations involved in the merits but which creates a needless and gratuitous conflict between the state and the federal courts.
Byron R. White: Could you tell me as a matter of fact what the New York rule is? Is the evidence admissible? Is it -- has obtained by a state officer in violation of the federal rule or federal statute?
Irving Malchman: Well, as a result of this Court's decision in Mapp v. Ohio, the Court of Appeals of the State of New York which is the highest court in New York has gone further than this Court has gone and has held as we set forth in our reply brief that even an omission after an illegal search and seizure by a state officer that is an omission by a state criminal defendant, comes within the poisonous tree doctrine and therefore is inadmissible under Mapp v. Ohio.
Byron R. White: Yes but the question I asked, I mean the Mapp -- there is a constitutional issue involved, a violation of the Constitutional right involved here. My question was the -- if the violation by the state officer or by some officer to whom he gets this information, a violation of a federal statute or a federal rule or procedure.
Irving Malchman: Well, this would be the case Your Honor. This would be -- I don't know of any other case where that question has arisen.
Byron R. White: So the -- this is really an unsettled question in the --
Irving Malchman: Yes sir.
Byron R. White: -- New York courts.
Irving Malchman: Yes sir.
Byron R. White: That the admissibility of this evidence.
Irving Malchman: Yes sir.
Byron R. White: And you contend that if that question were ruled upon, adversely to the defendant in the criminal proceedings in the New York courts that that question could be reviewed here.
Irving Malchman: Yes sir. In other words, what we're saying is that there's nothing magical about a suit in equity that there's no reason why this defendant --
Byron R. White: Well, that is -- that isn't really the question. The question is how did the -- when the criminal proceeding is over and the man had been convicted, how does the case get here?
Irving Malchman: It gets -- it would get here on the petition for certiorari.
Byron R. White: On -- alleging on what ground within the jurisdiction of this Court?
Irving Malchman: On the ground that his federal rights had been violated namely that the testimony had been obtained in violation of the federal rules of criminal procedure that the evidence rather had been maintained in violation of federal rules and criminal procedure and are to effectuate the policy of the federal rules of criminal procedure. It is necessary to exclude the evidence.
William J. Brennan, Jr.: Well, there's nothing about Mapp is there which would require the New York courts to exclude evidence obtained in violation of the federal rules of criminal procedure or is there?
Irving Malchman: Well, insofar as the federal rule, its Rule 41 (a), I have difficult -- which is -- relates to search warrants. There are two federal rules involved in this case, one is the Rule 5 (a) which is the illegal detention and one is Rule 41 (a) which is the illegal search and seizure. I don't see much difference between Rule 41 (a) and the Fourth Amendment so that whatever claim --
William J. Brennan, Jr.: Well, as I understood what you said yesterday that Stenorette, whatever the name of that is, that recording machine, we're not concerned with that.
Irving Malchman: No sir.
William J. Brennan, Jr.: And that was the subject of the search and seizure, wasn't it?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: But what we're dealing with here as I understood it was, whatever Bolger, is that his name?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: May have overheard in the interrogation of Cleary by the Customs officer. That's what we're concerned with here isn't it?
Irving Malchman: Yes. What Cleary overheard --
William J. Brennan, Jr.: Would that -- well, whatever, yes.
Irving Malchman: -- of Bolger, yes.
William J. Brennan, Jr.: And the -- was not the rationale below that it was the violation of Rule 5 which required the exclusion in any federal proceeding of anything either that the state officer of the federal officer has heard?
Irving Malchman: Yes sir.
William J. Brennan, Jr.: And also, the violation of that rule which required the injunction against the state officer testifying in any state proceeding, wasn't that it?
Irving Malchman: A violation of both Rules 5 (a) and --
William J. Brennan, Jr.: 5 and 41?
Irving Malchman: 41 (a), yes sir. 41 (a) is -- I can see no difference in the practical matter between Rule 41 (a) and the Fourth Amendment so that he would have the constitutional claim with respect to the violation of Rule 41 (a). Of course, there's no counterpart, constitutional provision with respect to Rule 5 (a). My time is up.
Earl Warren: Mr. Aronstein.
Joseph Aronstein: Mr. Chief Justice, may it please the Court. It seems to me that there are but two questions presented upon this matter before this Court as set forth in the brief of the petitioner. The first is whether it is an improvident exercise of federal equitable power to enjoin the petitioner from testifying in either a state court or before the Waterfront Commission of the Court of New York. It seems to me that my opponent has avoided the very question that was raised initially in the District Court and also decided by the Circuit Court and that is this; what position did Cleary assume once he came in and aided and abetted the federal officers in committing these unlawful acts. There is no question that the federal officers did commit unlawful acts because even Judge Anderson who dissented in the Circuit Court from that part of the opinion that continued the injunction in effect because at page 23 of the petition for writ of certiorari, Judge Anderson says this, “There was a good reason at the time of the issuance of the injunction by the trial court before the Supreme Court's holding in Mapp v. Ohio, supra, to encode within its reach, Cleary, the state official, to prevent a violation of Bolger's constitutional rights”. So Bolger then had no other recourse. So I must assume that Judge Anderson found that for the purposes of this case at least, Cleary became a federal agent when he aided and abetted these federal agents in the Commission of this illegal act. And it is my understanding of the law that one who aides and abet others in the Commission of any illegal act becomes a part -- possible (Inaudible) conspiracy and any acts committed during the conspiracy are chargeable, this person at the jury is before the completion of the conspiracy. Now, while it is true that the District Court and the Circuit Court confined their opinion to the fact that Cleary by being invited in by the federal agents listened to and observed certain things. But as Judge Bryan said in his opinion, Cleary did more than that. He became an active participant in these acts of the Customs officers. Because when they brought Bolger back to 201 Varick Street, New York City at which time Cleary had been called by the Customs officers, both Cleary and Lockland, one of the federal Customs officers, compelled Bolger to empty his pockets, questioned him about some keys that he had and when they discovered that one of the keys fitted a storeroom in some apartment building, I believe it was at 75th Street Western Avenue in Manhattan, compelled Bolger to accompany them in an automobile, took him into this house, compelled him to open the door and conducted a search in his premises. Of course, the petitioner would like to dispose of that matter by saying, well, there was no contraband found there. But that is not the important thing whether or not contraband was found there or not. The important thing I believe is that when they forced Bolger to empty his pockets, when they forced him to accompany them to 75th Street, and they forced him to open the door, Bolger's (Inaudible) acts, it were clearly illegal acts. The same as the other acts committed by the federal officers prior to the time they took Bolger to Keansburg, New Jersey.
William J. Brennan, Jr.: Mr. Aronstein, have you any comment about the suggestion Judge Anderson made at page 23 in effect that Mapp makes clear that the state courts are bound to protect Bolger against the violation of Rule 5 (a)?
Joseph Aronstein: I'm sorry, I don't agree with Judge Anderson, Your Honor, because if that's true then you might as well abolish 5 (a) because even if federal agents come in to a state court you can raise that question, I don't think he can. I proceeded on the theory that Cleary became a federal officer for the pertinences of this case at least when he joined in with these other federal agents. Now, it didn't make a better difference whether Cleary was a civilian or whether he was a state officer or an investigator for the Waterfront Commission or anyway.
Speaker: Does this record show anything that the federal officers did that was done at the request of Mr.-- of Cleary or was he just a passive acquiescent observer, that's what I'm --
Joseph Aronstein: Oh certainly, the record shows what Cleary did.
Speaker: No, whether the federal officers did something to Bolger at the request of Cleary.
Joseph Aronstein: No, it doesn't to my recollection but I don't believe that makes a better difference.
Speaker: Well, I'm just asking.
Joseph Aronstein: Because -- let's assume that there were A, B, C and D in the conspiracy to violate the law, A is the leader --
Speaker: Yes, but you put the word conspiracy in it.
Joseph Aronstein: Well, I assume that when more than -- when two people or more engage in an illegal enterprise, that could become a cons -- criminal conspiracy --
Speaker: Is it your --
Joseph Aronstein: -- whereas if one person did it, it might not.
Speaker: Is it your view that if Cleary had happened to stumble in there on this episode, had no req -- no information, he just happened to stumble in, did he have to walk away?
Joseph Aronstein: No, it is not but it is my view that in view of the fact that this was conducted within the private offices of the Customs officials, it would be very difficult for anybody to stumble in. I mean that would be assuming something that would -- to my mind, it would be almost impossible because if anybody did come in there that wasn't permitted there, they'd be properly chased out. That's a government building, the Customs office and this was upstairs in the building, it was a Saturday and they have guards there so that the probability of anybody just stumbling in on these proceeding which was conducted in private offices maintained by the Customs officials is a very, very remote possibility and I don't think could be considered at all. Now, I believe that not only did Judge Bryan but the prevailing opinion in the Circuit Court disposed of that question very aptly and at page 17, the petition for writ of certiorari where there appears the opinion of Judge Clark who wrote the majority opinion. He said, in the Rea case, a federal official was disabled from passing the fruits of his illegal activities on to the state through testimony at a trial. In the present case, the federal officials attempted to pass the fruits of their illegal activities on to the state by calling in state officials at the time of the illegal detention. Now there is evidence in the record that Cleary was called in by the federal official. That's not disputed.
Speaker: I understand that.
Joseph Aronstein: So I say, so having him on -- invited there by the federal officials and haven't taken it -- taken an active part in this illegal act he at least for the purpose of the Rea case became a federal official and he is amenable to the federal rules of criminal procedure and he is also amenable to the provisions of the Constitution if he has violated any of these rules.
Arthur J. Goldberg: Mr. Aronstein, the effect of the injunction is to prevent the -- Cleary from testifying as to Bolger's confession, is that correct? Is that the effect of it?
Joseph Aronstein: Oh, it's more than that Your Honor because Cleary saw the -- Cleary saw the tape recording machine. You don't have to have the tape recording machine present at a criminal prosecution to convict a defendant provided to have evidence. The fact that they don't have the tape recording machine isn't going to prevent a conviction assuming that they could have sufficient legal evidence to establish guilt beyond a reasonable doubt.
Arthur J. Goldberg: Now, the total effect of the law prevent the (Inaudible) in the states on Bolger from going into evidence, isn't that (Voice Overlap) --
Joseph Aronstein: Well, that's what they say in their -- in the opinion. But I think you can go further, it goes further because if I view of something, I can testify that I observe this, I observed this machine, I looked at it and I saw certain numbers on them. Now that evidence would be a link in the chain of evidence that could be adduced.
Arthur J. Goldberg: That evidence would have no relevancy if the statement itself which had been reported was not admitted into evidence.
Joseph Aronstein: Oh yes, it was. Because then Cleary -- all they'd have to do I believe would be to establish the corpus, the link that I was -- which would be that they own the machine. They didn't give anybody permission to take it and it was taken. And then Cleary had testified, “I saw that machine.”
Arthur J. Goldberg: Now, that's a --
Joseph Aronstein: To getting a --
Arthur J. Goldberg: Well, do I misunderstand but suppose he did whether the statement in the Court, in the statements by Bolger were held inadmissible on constitutional ground, this testimony inferred would be just in limbo itself, it would have no significance, would it?
Joseph Aronstein: Well, now you're asking me to answer the question. I don't know what evidence is in the possession of the District Attorney of New York County. They don't tell me what evidence they have. I have to wait for trial so I don't know what other evidence they had in addition to this evidence. All I know is that Bolger is charged for further time with petit larceny and the charge having been reduced from grand larceny. Now the District Attorney doesn't tell me --
Byron R. White: Is that a serious -- does that have a serious consequences for Bolger, is that his name, as the possible lifting of his license to work on the docks?
Joseph Aronstein: Well, even the -- even the making of the charge against him, Your Honor, resulted in the temporary lifting of his license so that now, Bolger has been deprived of work since I believe February of 1960, unable to get work in the Waterfront which was the only work he could do. He spent frankly his entire life working as a longshoreman.
William J. Brennan, Jr.: You mean the pendency of the larceny indictment is enough?
Joseph Aronstein: They've lifted the -- by a temporary suspension. He's been out of work since February of 1960 I believe which was several months after he was arrested on the charge because he was taken right off the job. He has been working even after he was arrested on that charge. He has lost his job as hiring boss but he is working as a longshoreman and then all of a sudden they come along and says, “You're out of work, give me your pass, its temporary lifted by an order of the Waterfront Commission”.
William J. Brennan, Jr.: Well, sustaining this injunction is not going to leave that situation, is it?
Joseph Aronstein: Pardon me Your Honor?
William J. Brennan, Jr.: Sustaining this injunction, if we sustain this injunction, that situation is not going to be relieved, I take it.
Joseph Aronstein: Yes it is because then I'm going to move for a dismissal of the charges or either of -- from trial.
William J. Brennan, Jr.: On the indictment?
Joseph Aronstein: On -- not on the indictment but on the proceedings. After all, we're entitled to a speedy trial. And that brings me to the point of the second point of my opponent's petition and that is that this injunction is stopping the State of New York from proceeding with this trial, stopping the Waterfront Commission from proceeding with the trial, well, that isn't the fact at all. There's no injunction against a state criminal proceeding. There's no injunction against the Waterfront proceeding.
Earl Warren: Then I suppose if Mr. Cleary had some evidence that was entirely disassociated from this particular conversation and his association with the federal officers that he is not enjoined from so testifying, is he?
Joseph Aronstein: Of course not. The injunction only enjoined him of testifying with respect to the alleged admissions or confessions made by Bolger or with respect to producing any of the evidence illegally secured by the illegal search and seizure of the Customs agent. So when my opponent said that Cleary is a very important witness and that as a result of him being enjoined, the state cannot proceed -- what if -- well, as far as the state is concerned just now. I say, that's an assumption on his part that's unwarranted from any evidence in this case at all. The District Attorney of New York County is the one who is charged with prosecuting crimes and he is the one who decides how important or unimportant anybody's -- any witnesses' testimony is. And nowhere in this proceeding from the variant section as the District Attorney come in and asked to be made a party and said that I'm being stopped from prosecuting this case because of this injunction. And therefore, I don't think that this question is properly before this Court, and the fact that this state prosecution is being stopped because, as I point out my brief, the law charges the District Attorney with prosecuting all criminal indictments or charges. And it's always been my understanding of the law that not only from a theory but some practical purposes in my experience that it's the District Attorney decides who is dispensable and who is indispensable as a witness. So the fact that my opponent alleges that this injunction is stopping the District Attorney from proceeding with this prosecution, that is not so at all.
Speaker: On the assumption that it had. Do you think that would make any difference to your case?
Joseph Aronstein: Well, pardon me, I don't quite understand.
Speaker: The assumption, on the assumption that the injunction did prevent the state from proceeding because this man's testimony was necessary, would that have any bearing on your case?
Joseph Aronstein: No, it wouldn't. Because I believe that the question of whether a person has secured evidence illegally is of far greater importance in the question of whether a case is going to be prosecuted or not because that involves not only the Constitutional rights but it also involves a violation of the federal rules which are -- have the same force of statute. Now --
William J. Brennan, Jr.: Well, what's the violation of a constitutional right that (Voice Overlap) --
Joseph Aronstein: The illegal -- the illegal search and seizure of this property.
William J. Brennan, Jr.: I thought that was out of the case, am I wrong about that?
Joseph Aronstein: Oh, no, it is in fact --
William J. Brennan, Jr.: If we were to lift this injunction and they would have produced -- why is it I have this name confused -- Cleary. If they would have produced Cleary say, before the hearing examiner on the proceeding before the Commission, you would object to his testimony on what ground?
Joseph Aronstein: Well, I would object to the testimony on the ground that the evidence with respect that the tape recorder was secured by an illegal search and seizure.
William J. Brennan, Jr.: But I thought the tape recorder was out of the case.
Joseph Aronstein: Oh, no. That's the subject matter of the larceny case. In the state prosecution, the tape recorder is solely the subject matter of the lawsuit.
William J. Brennan, Jr.: I see.
Joseph Aronstein: That is the -- that is what the larceny charge is based on. The larceny of a tape recorder valued at a hundred dollars or less. They reduced it to petit larceny from grand larceny. And that prosecution is pending now in the --
William J. Brennan, Jr.: Well, with lifting this in -- that the tape recorder is presently impounded, isn't it?
Joseph Aronstein: That's right.
William J. Brennan, Jr.: And would lifting this injunction release it?
Joseph Aronstein: Well, of course it-- oh, wait, I may be wrong --
William J. Brennan, Jr.: I thought the state said that (Voice Overlap) --
Joseph Aronstein: -- on that. But it's not necessary to have the tape recorder there. They could prove that corpus delicti without even producing the tape recorder. The company can show that they purchased this tape recorder, that they ordered it, it was shipped here and it was delivered at pier so and so in New York and that they discovered that the cartons were empty and the tape recorder was missing. And they gave nobody permission to take it.
Byron R. White: Mr. Cleary has got anything to do with that? He wasn't on the -- he didn't go out from the search did he?
Joseph Aronstein: Pardon me Your Honor?
Byron R. White: Did he go on the search?
Joseph Aronstein: No, he did not.
Byron R. White: So Cleary's testimony -- they couldn't prove the tape recorder is with Cleary, did they?
Joseph Aronstein: Well, certainly they could have lifted the injunction. Cleary can testify as to the converse -- as to the confession made by Bolger.
Byron R. White: Yes but those are statements and it isn't the -- it isn't the property obtained as a result of illegal search and seizure, isn't it?
Joseph Aronstein: That's true. Those are confessions made but those confessions violate the Fifth Amendment. If the original search and seizure was illegal it is my understanding of the law that under the Fifth Amendment, any confessions made -- obtained are illegal also because they are the fruits of the poisonous tree. They flow directly from the result of the illegal search and seizure.
Byron R. White: But the statements before that are alright?
Joseph Aronstein: Pardon me sir.
Byron R. White: Statements before the search are different?
Joseph Aronstein: Well, that would depend on some other factors Your Honor. That would depend on the fact as to whether the arrest was illegal arrest or not. If it was an illegal arrest then of course any confessions or statements made would become illegal because of the fact of the illegal arrest.
Byron R. White: But do we know what Cleary heard? Is that in the record what he heard or what he could testify to?
Joseph Aronstein: No, but it's in the record -- it's in the record in the Circuit Court, isn't it in the printed record in the Circuit Court?
Byron R. White: But do we know that he knows that he could testify as to anything about the tape recorder? Or we (Voice Overlap) --
Joseph Aronstein: I know (Voice Overlap) -- I know that he can.
Byron R. White: Well, you know that he can (Voice Overlap) --
Joseph Aronstein: From the proceedings had in the lower courts, yes.
Byron R. White: But is there a record here of what he -- actually could or would testify to?
Joseph Aronstein: I don't believe so except that the statement in the opinions of the -- of Judge Bryan and the Circuit Court.
William J. Brennan, Jr.: Well, I gather your point is Mr. Aronstein that if in the state criminal proceeding, Cleary would have testified that he heard Bolger say that he, Bolger had stolen the tape recorder that you'd object to the admissibility of that testimony on the ground that they know nothing about the tape recorder but for the illegal search and seizure at the home of Bolger. And therefore, that the statement overheard as fruit of the poisonous tree and so forth, is that it?
Joseph Aronstein: I'd make that assertion (Voice Overlap) --
William J. Brennan, Jr.: As a constitutional (Voice Overlap) --
Joseph Aronstein: -- I'm sure the Court wouldn't go along with me. That's for all the Court anyway.
William J. Brennan, Jr.: But if you do it -- you do that what, as a constitutional argument?
Joseph Aronstein: (Inaudible) yes, as a constitutional --
Byron R. White: Why wouldn't the court go along with you? I thought the New York courts have held that --
Joseph Aronstein: Oh, that is why I have so many appeals right now Your Honor in the state courts. And I know that from my practical experience, I happen to do trial work and appellate work. I could cite Court of Appeals cases and I don't know. They just say motion denied, defendant is found guilty and so therefore I have to appeal. And I have succeeded on appeal on reversing the lower courts but from my experience the lower courts -- the constitutional questions and even questions with respect to evidence. Very difficult to put across to these lower court judges despite the fact that you may file on memorandum citing authorities which I assume they are bound to follow whether they like it or not, that's the law, that's what I've been taught at law school anyway. And as a result, I -- has of great many appeals now pending involving constitutional questions about illegal search and seizure. Now my friend said that this question should be presented in the state courts and that I should raise the question and as decided adversely, I should take an appeal. That's a very nice talk. But when you consider that New York State, the right to be released on bail, pending the termination of an appeal as a matter of discretion and not a matter of right, by the time I could come up to this Court if I ever got this far, could apply for a writ of certiorari, the answer to this Court would be the question is now moot. He has served his sentence. And therefore the Court wouldn't consider it.
Potter Stewart: Well, that certain -- that wouldn't be moot, would it, if he lost his license to work in the Waterfront?
Joseph Aronstein: Well, Judge --
Potter Stewart: That would last if I gather, how long does that last if you -- if a license is lifted in a case like this?
Joseph Aronstein: Oh, the -- within the discretion of the Waterfront Commission, maybe 5, 10 or 20 years later, they might reconsider and --
Potter Stewart: It wouldn't take you 5, 10 or 20 years to get here wouldn't it?
Joseph Aronstein: Pardon me?
Potter Stewart: It wouldn't take you 5, 10 or 20 years to get here.
Joseph Aronstein: Well, I'm practicing 40 years and this is the first time I've been here. And I must say I've tried. As a matter of fact, that $25 fee became mold, mildewed, I have it in the envelope, you know, waiting to be admitted.
Earl Warren: And you didn't get here in this case, did you (Voice Overlap) --
Joseph Aronstein: Oh, I like the man on his hotel, it is surely courtesy of the Court. Well, I believe I have covered the question. To me -- to my way of thinking rather, the question as it has been resolved both by Judge Bryan and by the Court of Appeals in their opinion has disposed of this and I believe that number one, beginning about Mapp against Ohio when Bol -- when Cleary joined this unholy alliance of the Customs officers, he became a federal officer and he was amenable to the federal rules and the provisions of the Constitution. It brings to my mind the line of cases where I distinctly recall a New York City police officer acting solely on behalf of the United States Government come in to the federal court with the case, the fact that the New York City police officer didn't make any difference. They are bound by constitutional provisions. They are bound by the federal rules. Though I say, that there's no question that Cleary for the purpose of this case became a federal agent and that is what in the essence or in effect the opinions of the lower courts hold. And so far as the second point of the prosecutions here delayed, in my brief, I state very clearly, very carefully that they could proceed any time they want with the prosecution. I have gone in to the formal court special sessions in New York County which is now the criminal court because I have demanded a trial that this case had been on 29 or 34 times now and I'm on a trial and the District Attorney said, “Well, we're not ready and under my objection the Court has adjourned the case again”. Of course we have a case in the New York Court of Appeals called Prosser against the United States where I suppose, I could ultimately claim that I haven't been given a speedy trial and therefore move for a dismissal of the information. But they might say to me, but it's your fault, you've got the injunction. But that's the way the situation is now. I say to this Court with all (Inaudible) that the Waterfront Commission could have proceeded with their hearing. The state courts would have proceeded with their hearing and we're ready to go ahead. The fact that they may not have sufficient evidence to convict the defendant in that proceeding or sufficient evidence to sustain the finding that they can lift his Waterfront privileges and they'll form a line.
Potter Stewart: Incidentally, does the lifting of the license depend upon a conviction under the information or independently of a conviction even an acquittal under the information, might they still would be able to lift the license?
Joseph Aronstein: Oh yes, because in their allegations, they not only put the tape recorder in but it's my recollection that they put in every article that they took from Bolger's house, every article that they removed from Bolger's house. Of course the subject matter in the state court is only the tape recorder.
Potter Stewart: But may the Waterfront Commission lift the license without -- except on the basis of an actual conviction of a crime?
Joseph Aronstein: Oh yes.
Potter Stewart: It may?
Joseph Aronstein: Yes, they could do it for conduct which in their belief is sufficient to undermine the morale of the arrest of the longshoreman. They have a very, very broad policy, too broad I think, they and the Parole Board of the State of New York, in other words. Thank you very much.
Earl Warren: Very well.